Citation Nr: 0117453	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the assignment of an initial 30 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD) from March 24, 1997, through May 2, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from October 1982 to 
June 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

In February 1998, the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation, effective 
March 24, 1997, the date of receipt of the veteran's claim 
for service connection for that disorder.  The RO also denied 
the veteran's claim of entitlement to a temporary total 
disability rating based on periods of VA hospitalization from 
March 1997 through June 1, 1997, but granted a temporary 
total rating pursuant to 38 C.F.R. § 4.29 based on VA 
hospitalization from June 2, 1997 through June 30, 1997.  In 
September 1998, the RO denied secondary service connection 
for substance abuse and denied the veteran entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  In a July 1999 rating action, the RO 
increased the disability evaluation for the veteran's PTSD to 
100 percent, effective on May 3, 1999.  The veteran disagreed 
with the effective date of the assignment of a 100 percent 
disability evaluation for his service-connected PTSD, 
asserting that the 100 percent evaluation should be effective 
March 24, 1997.  Because the veteran has disagreed with the 
initial 30 percent rating assigned for his PTSD, the Board 
has recharacterized the issue as involving the propriety of 
the initial evaluation assigned from March 24, 1997, through 
May 2, 1999.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The other issues certified for appellate consideration, 
involving entitlement to a temporary total rating based on 
hospitalization from March 1997 through June 1, 1997 and 
entitlement to a total rating for compensation purposes based 
on individual unemployability, have been rendered moot by 
virtue of this decision.  



FINDING OF FACT

The veteran's PTSD has been shown to be productive of total 
occupational and social impairment since the date of receipt 
of the claim for service connection on March 24, 1997.  


CONCLUSION OF LAW

An initial 100 percent rating is warranted for PTSD, 
effective March 24, 1997, the date of receipt of the claim 
for service connection for that disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, service connection for PTSD was granted in 
February 1998.  A 30 percent disability evaluation was 
assigned, effective March 24, 1997.  There is no dispute here 
about the date of receipt of the claim for service connection 
or the effective date of the grant of service connection for 
PTSD.  

The veteran was hospitalized by the VA continuously from 
March 4, 1997 through June 27, 1997 at different facilities 
for treatment of a variously diagnosed neurosis, including 
PTSD, as well as for treatment of substance abuse and 
dependence.  When he was discharged from the VAMC in Batavia, 
New York, on June 27, 1997, his PTSD was classified as 
severe.  His GAF (Global Assessment of Functioning) score was 
noted to be 50 on admission and 52 on discharge.  

A VA psychiatric examination of the veteran in October 1997 
resulted in diagnoses which included severe PTSD.  A GAF 
score of 48 was assigned.  This GAF score is compatible with 
unemployability.  It was noted on examination that the 
veteran was unable to work and was receiving public 
assistance.  The clinical picture presented on the October 
1997 VA psychiatric examination remained essentially the 
same, as reflected by VA outpatient treatment records in late 
1997 and 1998.  

From May 3, to May 25, 1999, the veteran was an inpatient at 
the PTSD unit of the VAMC in White River Junction, Vermont.  
Diagnoses included severe PTSD and dysthymia, and a GAF score 
of 30 was assigned.  Cocaine and alcohol dependence were 
noted to be in sustained full remission.  

Analysis

Under the criteria for rating psychiatric disorders, a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  

The medical evidence of record here demonstrates that there 
has been total occupational and social impairment due to PTSD 
since the date of receipt of the claim for service 
connection.  When substance abuse was being treated along 
with PTSD, the veteran was incapable of gainful employment, 
and when substance abuse was in full remission, the PTSD 
alone continued to prevent him from engaging in gainful 
employment.  A proper basis is afforded for the grant of an 
initial 100 percent rating for PTSD from March 24, 1997 
through May 2, 1999.  See Fenderson, supra.  



ORDER

A 100 percent rating is granted for PTSD from March 24, 1997 
through May 2, 1999, subject to the regulations governing the 
payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



